                Case 21-10849-CSS        Doc 48-1     Filed 07/15/21       Page 1 of 2




                             UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                    Chapter 7 (Involuntary)
 In re:
                                                    Case No. 21-10849 (CSS)
 PARK PLACE DEVELOPMENT
 PRIMARY, LLC                                       Objection Deadline:
                                                    July 29, 2021 at 4:00 p.m. (ET)
                                                    Hearing Date:
                              Alleged Debtor.       August 18, 2021 at 11:00 a.m. (ET)
                                                    Ref. Docket No. 37

       NOTICE OF MOTION FOR ENTRY OF AN ORDER AUTHORIZING
 THE LENDERS TO FILE UNDER SEAL EXHIBIT “B” TO CASSON DECLARATION
  IN SUPPORT OF THE MOTION FOR ENTRY OF AN ORDER DISMISSING THE
    INVOLUNTARY PETITION PURSUANT TO 11 U.S.C. 707(a) AND 305(a) OR,
  IN THE ALTERNATIVE, GRANTING RELIEF FROM THE AUTOMATIC STAY
                   PURSUANT TO 11 U.S.C. 362(d)(1), (2)

        PLEASE TAKE NOTICE that on July 15, 2021, Malayan Banking Berhad, New York
Branch (the “Administrative Agent”), as Administrative Agent for Malayan Banking Berhad,
London Branch, Intesa Sanpaolo S.P.A., New York Branch, Warba Bank K.S.C.P., and 45 Park
Place Investments, LLC (collectively with the Administrative Agent, the “Lenders”) filed the
Motion for Entry of an Order Authorizing the Lenders to File Under Seal Exhibit “B” to Casson
Declaration in Support of the Motion for Entry of an Order Dismissing the Involuntary Petition
Pursuant to 11 U.S.C. 707(a) and 305(a) or, in the Alternative, Granting Relief From the
Automatic Stay Pursuant to 11 U.S.C. 362(d)(1), (2) (the “Motion”) with the United States
Bankruptcy Court for the District of Delaware (the “Court”). A copy of the Motion is attached
hereto.

      PLEASE TAKE FURTHER NOTICE THAT A HEARING ON THE MOTION WILL BE
HELD ON AUGUST 18, 2021 AT 11:00 A.M. BEFORE THE HONORABLE CHRISTOPHER
S. SONTCHI, AT THE UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF
DELAWARE, 824 MARKET STREET, 5th FLOOR, COURTROOM 6, WILMINGTON,
DELAWARE 19801.

        PLEASE TAKE FURTHER NOTICE that objections, if any, to the entry of an order
approving the Motion must be (a) in writing and served on or before July 29, 2021 at 4:00 p.m.
(prevailing Eastern Standard Time) (the “Objection Deadline”); (b) filed with the Clerk of the
United States Bankruptcy Court for the District of Delaware, 824 Market Street, 3rd Floor,
Wilmington, Delaware 19801; and (c) served as to be received on or before the Objection Deadline
by counsel to the Administrative Agent at the addresses set forth below.



                                                1
DOCS_DE:235309.1 68794/001
                Case 21-10849-CSS      Doc 48-1     Filed 07/15/21    Page 2 of 2




        PLEASE TAKE FURTHER NOTICE THAT only objections made in writing and timely
filed and received, in accordance with the procedures above, will be considered by the Bankruptcy
Court at such hearing.

     IF YOU FAIL TO RESPOND IN ACCORDANCE WITH THIS NOTICE, THE COURT
MAY GRANT THE RELIEF REQUESTED IN THE MOTION WITHOUT FURTHER NOTICE
OR HEARING.


Dated: July 15, 2021                 /s/ Laura Davis Jones
Wilmington, Delaware                 Laura Davis Jones, Esq. (DE Bar No. 2436)
                                     James E. O’Neill (DE Bar No. 4042)
                                     PACHULSKI STANG ZIEHL & JONES LLP
                                     919 North Market Street, 17th Floor
                                     P.O. Box 8705
                                     Wilmington, Delaware 19899-8705 (Courier 19801)
                                     Telephone:    (302) 652-4100
                                     Facsimile:    (302) 652-4400
                                     Email:        ljones@pszjlaw.com
                                                   joneill@pszjlaw.com

                                     -and-

                                     Gary L. Kaplan, Esq. (admitted pro hac vice)
                                     Matthew D. Parrott, Esq. (admitted pro hac vice )
                                     Andrew M. Minear, Esq. (admitted pro hac vice )
                                     FRIED, FRANK, HARRIS, SHRIVER & JACOBSON LLP
                                     One New York Plaza
                                     New York, NY 10004
                                     Telephone: (212) 859-8000
                                     Facsimile: (212) 859-4000
                                     Email:      Gary.Kaplan@friedfrank.com
                                                 Matthew.Parrott@friedfrank.com
                                                 Andrew.Minear@friedfrank.com

                                     Counsel for Malayan Banking Berhad,
                                     New York Branch, as Administrative Agent for
                                     Malayan Banking Berhad, London Branch, Intesa
                                     Sanpaolo S.P.A., New York Branch, Warba Bank
                                     K.S.C.P., and 45 Park Place Investments, LLC




                                               2
DOCS_DE:235309.1 68794/001
